DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removing/etching the first pillar material, to leave an empty feature in the substrate and a passage through the first film must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2018/045384 and PRO 62/544,891, fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 16, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “removing the first pillar material, to leave an empty feature in the substrate and a passage through the first film”.
Regarding claim 28, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “etching the first pillar material, to leave an empty feature in the substrate and a passage through the first film”.
Regarding claim 35, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “etching the first pillar material by exposing the first material 
The examiner submits “providing a substrate (100) with a substrate surface having at least one feature extending into the substrate from the substrate surface, the feature having a bottom and sidewalls, the substrate comprising a first material, a first pillar (130) is positioned within the feature and extends out of the feature to a first pillar top” (elements in parentheses added by the examiner) is described by figures 1A- 1D.
The examiner submits “depositing a first film on the substrate surface so that the first film covers the substrate surface and the first pillar material” is described by figure 1E.
The examiner submits “removing the first film from to expose the first pillar top through the first film” is described by figure 1F.
The examiner submits figure 1G fails to disclose “removing the first pillar material, to leave an empty feature in the substrate and a passage through the first film” (underline added). Figure 1G fails to disclose the pillar material (130) in the substrate (100) and a passage through the first film (140) being removed. 
The examiner submits figure 1H fails to disclose “depositing a second film on the first film so that the second film fills the feature in the substrate and the passage through the first film to form a second pillar”. Figure 1H fails to disclose the second film (120) filling the feature in the substrate (100) and through the first film (140).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). 
Regarding  “removing the first pillar material, to leave an empty feature in the substrate and a passage through the first film”:
Regarding claim 16, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “removing the first pillar material, to leave an empty feature in the substrate and a passage through the first film” and “depositing a second film on the first film so that the second film fills the feature in the substrate and the passage through the first film to form a second pillar”.
Regarding claim 28, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “etching the first pillar material, to leave an empty feature in the substrate and a passage through the first film” and “ depositing a second film on the first film so that the second film fills the feature in the substrate and the passage through the first film to form a second pillar”.
Regarding claim 35, the specification as originally filed in PCT/US2018/045384 and PRO 62/544,891, fails to disclose “etching the first pillar material by exposing the first material to a metal halide compound to leave an empty feature in the substrate and a passage through the first film” and “depositing a second film on the first film so that the second film fills the feature in the substrate and the passage through the first film to form a second pillar”.
The examiner submits “providing a substrate (100) with a substrate surface having at least one feature extending into the substrate from the substrate surface, the feature having a bottom and sidewalls, the substrate comprising a first material, a first pillar (130) is positioned within the feature and extends out of the feature to a first pillar top” (elements in parentheses added by the examiner) is described by figures 1A- 1D.
The examiner submits “depositing a first film on the substrate surface so that the first film covers the substrate surface and the first pillar material” is described by figure 1E.
The examiner submits “removing the first film from to expose the first pillar top through the first film” is described by figure 1F.
The examiner submits figure 1G fails to disclose “removing the first pillar material, to leave an empty feature in the substrate and a passage through the first film” (underline added). Figure 1G fails to disclose the pillar material (130) in the substrate (100) and a passage through the first film (140) being removed. The specification paragraphs [0036-0046] describe figure 1G and the etches used to remove the pillar material, but the specification fails to explicitly  disclose “removing the first pillar material, to leave an empty feature in the substrate”. 
The examiner submits figure 1H fails to disclose “depositing a second film on the first film so that the second film fills the feature in the substrate and the passage through the first film to form a second pillar” (underline added). Figure 1H fails to disclose the second film (120) filling the feature in the substrate (100) and through the first film (140). The specification paragraph [0047] fails to explicitly disclose “depositing a second film on the first film so that the second film fills the feature in the substrate
Examiner’s Note: The examiner will treat “removing the first pillar material, to leave an empty feature in the substrate” instead as removing the first pillar material, to leave an empty feature in the first film.

Omission of “volumetrically expanding to form a metal oxide pillar” results insufficient disclosure:
	Regarding clams  16, 28 and 35, the examiner submits “a first pillar is positioned within the feature and extends out of the feature to a first pillar top depositing a first film on the substrate surface so that the first film covers the substrate surface and the first pillar material; removing the first film from to expose the first pillar top through the first film” would need to disclose the volumetric expansion to result in top of pillar being above the surface of the substrate as shown in figure 1D. The applicant has only disclosed volumetrically expanding to form a metal oxide pillar 130 from material 120 (shown in figure 1C). The applicant has not disclosed/described  other ways of forming pillar 130 form material 120. The specification  [0028] explicitly discloses “the metal film 120 is then oxidized by exposure to an oxidizing agent or oxidizing conditions to convert the metal film 120 to a metal oxide25 pillar 130”. Therefore, the examiner submits the metal oxide pillar is critical to making the invention. 
 	The examiner submits the current claim situation is similar to In re Simon, 302 F.2d 737, 133 USPQ 524 (CCPA 1962) (see MPEP 2174). In Simon, which involved a reissue application containing claims to a reaction product of a composition, applicant presented claims to a reaction product of a composition comprising the subcombination A+B+C, whereas the original claims and description of the invention were directed to a composition comprising the combination A+B+C+D+E. The court found no significant support for the argument that ingredients D+E 35 U.S.C. 112, first paragraph) in the application as filed.
 	The examiner submits PCT/US2018/045384 and PRO 62/544,891 disclose volumetrically expanding to form a metal oxide pillar, in claim 1. 
	This issue could easily be overcome by amending the claims to include “volumetrically expanding to form a metal oxide pillar”.
	 

112(a) scope of enablement
Claims 16-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a metal oxide pillar, does not reasonably provide enablement for metal pillars other than metal oxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factors:
Breadth of Claims:
The examiner notes claim 16 would encompass claim 19 and claim 28 would encompass claim 30.  MPEP 2164.08 discloses “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112
The examiner submits claims 16, 28 and 35 would encompass a metal nitride pillar. 
The examiner submits PCT/US2018/045384 and PRO 62/544,891 disclose volumetrically expanding to form a metal oxide pillar, in claim 1.
However, the specification as filed fails to disclose only adding nitrogen to a metal would result in volumentric expansion.
Amount of direction provided by inventor
The specification does not explicitly disclose forming a metal nitride pillar. 
The examiner submits the specification only discloses a metal oxide pillar. Specification paragraph [0005, 0006, 0007, 0028, 0032, 0040, 0049] disclose either metal oxide or tungsten oxide pillars. 
Specification paragraph [0028] specifically discloses:
The conversion of the metal film 120 to the metal oxide pillar 130 is the result of a volumetric expansion process which volumetrically expands the metal film 120. The volumetric expansion of the metal film 120 can be in the range of about 10% to about 1000%, or in the range of about 50% to about 800%, or in the range of about 100% to about 700%. In some embodiments, volumetric expansion of the metal film30 120 causes the height of the top surface 132 of the metal oxide pillar 130 to be greater than or equal to about 150%, 200%, 250%, 300% or 350% of the height of the metal film 120 prior to expansion. In some embodiments, metal film 120 is formed in the features 110 with a seam (not shown) and volumetric expansion to form the metal oxide pillars 130 fills the seam. (underline added)

The existence of working examples:
	The examiner submits the applicant has not disclosed any working examples of a metal nitride pillar. As noted above, the specification only describes a metal oxide pillar would result in volumetric expansion. The specification as filed fails to disclose a metal nitride would result in volumentric expansion. 

Examiner’s Note: The examiner note’s the applicant could easily overcome the 112(a) scope rejection by amending the claim to only encompass metal oxide pillars.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 -18, 20 and 21  is/are rejected under35 U.S.C. 102(a)(2) as being anticipated by Zang (US 2016/0049427).
Regarding claim 16, Zang disclose providing a substrate ( structure includes 204/202) with a substrate surface having at least one feature (212/214) extending into the substrate from the substrate surface, the feature having a bottom and sidewalls [0053], (fig. 3), the substrate comprising a first material (202), a first pillar (210/216) ( gate metal) is positioned within the feature and extends out of the feature to a first pillar top, the first pillar extending from the feature orthogonally to the substrate surface [0053], (fig. 3) depositing a first film (224) on the substrate surface so that the first film covers the substrate surface and the first pillar material (216)[0055] (fig. 7 ) removing the first film to expose the first pillar top through the first film (224) [0055]( fig. 8) removing the first pillar material (216), to leave an opening/empty feature (226) in the film and a passage through the top of first film (224) [0055], (fig. 9) depositing a second film (228) on the first film so that the second film fills the feature (226) in the substrate 
Regarding claim 17, Zang disclose forming the first pillar (210/216) [0053] (fig. 3). 
Regarding claim 18, Zang disclose forming the first pillar comprises depositing a first pillar material (216) in the feature and expanding the first pillar material straight up to extend from the substrate surface [0053] (fig. 3). 
Regarding claim 20, Zang disclose removing the first film to expose the first pillar top comprises a chemical-mechanical planarization process [0055].
Regarding claim 21, Zang disclose removing the first pillar material comprises etching the first pillar material [0055]. 
Regarding claim 24, Zang disclose the second pillar 230 comprises of insulating layer is different from the first pillar material 216 comprises of gate metal [0053, 0056] 
Regarding claim 25, Zang disclose removing the second film 228 to expose the first film 222 and the top of the second pillar comprises a chemical-mechanical planarization process [0056] (fig. 11)
Regarding claim 26, Zang disclose removing the first film 222 to leave the substrate with the second pillar comprises etching the first film [0058].
Regarding claim 28, Zang disclose providing a substrate ( structure includes 204/202) with a substrate surface having at least one feature 212/214 extending into the substrate from the substrate surface, the feature having a bottom and sidewalls [0053](fig. 3), the substrate comprising a first material 202, forming a first pillar 210/216 within the feature and extends out film and a passage through the top of first film 224  [0055] (fig. 9) depositing a second film 228 on the first film so that the second film fills the feature 226 in the substrate and the passage through the first film to form a second pillar [0055-0056](fig 10), the second pillar 214/230 comprises of insulating layer is different from the first pillar material 216 comprises of gate metal [0053, 0056] removing the second film to expose the first film and a top of the second pillar 214/230  [0056] (fig. 11) etching the first film 224 to leave the substrate with the second pillar in the feature and extending orthogonally to the substrate surface [0056] (fig. 14) etching the first film 224 to leave the substrate with the second pillar in the feature and extending orthogonally to the substrate surface [0056] (fig. 14). 
Regarding claim 29, Zang disclose forming the first pillar comprises depositing a first pillar material (216) in the feature and expanding the first pillar material straight up to extend from the substrate surface [0053] (fig. 3). 
Regarding claim 31, Zang disclose removing the first film to expose the first pillar top comprises a chemical-mechanical planarization process [0055].
Regarding claim 32, Zang disclose removing the second film to expose the first film and the top of the second pillar comprises a chemical-mechanical planarization process [0056].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zang (US 2016/0049427) in view of Furukawa et al (US 2005/0266627).
Zang disclose the invention supra.
Zang fails to disclose the limitation of wherein expanding the first pillar material comprises one of oxidizing the first pillar material.
Furukawa discloses a method of manufacturing a semiconductor comprises a step of expanding the gate electrode 28/pillar by oxidizing the electrode 28/first pillar material to form oxide Iayer40 [para 0051] (fig. 9B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zang's method by expanding the first pillar material using oxidation/oxidizing to allow adequate vertical growth of the gate/pillar material as taught in Furukawa [para 0051]. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817